Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Restriction
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Requiring a first and second filter positioned between the agricultural sample and detector to damp a first wavelength and a second wavelength respectively forces the examiner to interpret the scope in a way that was not previously claimed. As such this embodiment was previously unclaimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 1-6-2021 have been fully considered but they are not persuasive.
Regarding Claim 5, the applicant argues that the examiner has failed to provide a rationale why one of ordinary skill in the art would modify the teachings of Hayashi and Kalshoven to make the wave emitter monochromatic. However, to quote the rejection, “Therefore, it would be obvious to one of ordinary skill at the time the invention Kalshoven, Column 2, lines 19).”  Further, the applicant fails to address this rationale. Thus, the applicant’s arguments fall short.
Further, to quote MPEP 2144.03 C. “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2).
Since the applicant has failed to provide any reason why the examiner’s official notice is incorrect and merely states no “rationale” has been provided when clearly the 
Regarding Claim 6, the applicant argues that the examiner has failed to provide a rationale why one of ordinary skill in the art would modify the teachings of Hayashi and Kalshoven to make the wave emitter adjustable between a plurality of wavelengths. However, the rationale is quoted right in the arguments. The rationale being functionally equivalent and chosen based upon factors such as availability of parts and noise reduction. The applicant fails to address this rationale and thus falls shorts. 
Regarding Claim 15, the applicant argues that the examiner has failed to provide a rationale why one of ordinary skill in the art would modify the teachings of Hayashi and Kalshoven with the sensor attached to the toolbar.  However, as stated in the rejection, the rationale is, “the sensor is capable of being attached anywhere and in some situations it would be optimal to have the sensor in a position to be able to read both before and after fertilization settings”. Further, attaching a sensor as stated by Hayashi and cited in the rejection can be done anywhere and moving the attachment to any part of the machinery is trivial to one of ordinary skill in the art. Thus, the applicant fails to address the rejection sufficiently and rejection will be maintained. 
Regarding Claim 16, the applicant argues that the examiner has failed to provide a rationale why one of ordinary skill in the art would modify the teachings of Hayashi and Kalshoven with the sensor attached to the toolbar.  However, as stated in the rejection, the rationale is, “as previously shown the sensor is capable of being mounted anywhere on the tractor and it would be common sense to mount the sensor on any position that provided a good vantage of the sample”. Further, attaching a sensor as 

Regarding Claim 1, and the limitations imported from former claim 10. The applicant’s traversal of the official notice of claim 10 is faulty for the same reasons as the other traversals previously shown. However, the examiner has decided to cite art:
2004/0114139 describes an echelle grating spectrometer which detects multiple diffraction orders (Paragraphs 37-39);
2006/0164639 describes a cross-dispersed spectrometer which detects several diffraction orders (abstract) which offers high wavelength resolution and compactness (Paragraphs 10 & 11);
5,139,335 is a spectrometer permits the monitoring of a plurality of grating orders simultaneously (Abstract);
5,444,528 is a spectrometer permits the detection and use of multiple orders with different wavelength ranges (abstract);
Thus, as shown the claimed limitation is well known and the examiner will be maintaining the official notice. 
The examiner has agreed with the applicants arguments involving the claim interpretation and the 112 (a) & (b) rejections and thus withdrawn them. 

Upon review of the official notice of claim 12 and further search the examiner has decided to withdraw the official notice rejection of the claim.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9, 11-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PGPub 2012/0298847) (Hayashi) in view of Kalshoven (US PAT 5,914,779) (Kalshoven).
Regarding Claims 1 & 7, Hayashi discloses a plant sensor, comprising: 
	a wave emitter (26, 27, fig. 10); 
a wave transmitter (70, fig. 10) configured to direct the waves from the wave emitter as a plurality of linewise waves (P1,P2) to irradiate surface points of the agricultural sample; and 
a detector (35, fig. 3) configured to convert the waves arriving from the sample to a signal;
Hayashi fails to explicitly disclose a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; a detector configured with a plurality of detection elements disposed in at least two dimensions; and wherein the dispersive element is a grating;

a dispersive element (31, Fig. 2) configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; 
a detector (33, fig. 2) configured with a plurality of detection elements disposed in at least two dimensions (Columns 2 & 3, lines 65-67 & 1); and
wherein the dispersive element is a grating (Column 3, lines 9-11);
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi with a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; a detector configured with a plurality of detection elements disposed in at least two dimensions; and wherein the dispersive element is a grating because a spectrometer is a sensitive and accurate way of measuring the composition and thus the state of samples and would lead to a more accurate picture of what state the growing conditions of the plants were in;
Hayashi as modified by Kalshoven still fails to explicitly disclose wherein the dispersive element and the detector are dimensioned to allow the detection elements of the detector to acquire at least one order of the dispersed waves exiting over a first order;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 

Regarding Claim 2, Hayashi as modified by Kalshoven discloses the aforementioned. Further, given the randomized nature in which light will scatter off the surfaces of soil and plants and that those lights will scatter in directions “relative to the plurality of the detection elements”, the limitation “wherein the plurality of linewise waves leave one or more surface points of the sample in a first direction and a second direction relative to the plurality of detection elements of the detector” is met inherently.
	Regarding Claim 3, Hayashi as modified by Kalshoven discloses the aforementioned. Further, given the linewise illumination disclosed in Hayashi and the dispersive element as shown in Kalshoven (fig. 2) which is shown dispersing the light in one direction along the linear array  the limitation, “wherein the detection elements of the detector are disposed in a first dimension corresponding to a lengthwise direction of the irradiated region of the sample and a second dimension corresponding to a dispersion of the dispersive element,” would be met by the obvious combination. 
	Regarding Claim 4, Hayashi as modified by Kalshoven discloses the aforementioned. Further, the limitation, “wherein the wave emitter comprises a spot source and the transmitter is configured to image the spot source on the linewise 26 & 27) and that the cylindrical lens (70) converts the light into linewise illumination. 
	Regarding Claim 5, Hayashi as modified by Kalshoven discloses the aforementioned but fails to explicitly disclose wherein the wave emitter is monochromatic;
	However, the examiner takes official notice this would be obvious to one of ordinary skill; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with wherein the wave emitter is monochromatic because the wavelength range that the system can detect should correspond to the wavelength range of interest in the intended use (Kalshoven, Column 2, lines 19).
Regarding Claim 6, Hayashi as modified by Kalshoven discloses the aforementioned but fails to explicitly disclose the wavelength of the wave emitter is adjustable between a plurality of wavelengths;
Further, Kalshoven discloses using a broadband source;
However, the examiner takes official notice that a tunable source is well known to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with the wavelength of the wave emitter is adjustable between a plurality of wavelengths because a tunable source is 
Regarding Claims 8 & 9, Hayashi as modified by Kalshoven discloses the aforementioned. 
Further, Kalshoven discloses using a filter (37) to filter out a bandwidth of light from the source for fluorescence detection; 
the filter as described is a narrowband filter (Column 3, lines 40-46);
Hayashi as modified by Kalshoven fails to explicitly disclose an adjustable filter positioned between the sample and the detector, the filter being at least approximately impermeable for the wavelength of the wave emitter;
However, the examiner takes official notice that this is known to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with an adjustable filter positioned between the sample and the detector, the filter being at least approximately impermeable for the wavelength of the wave emitter because like in the case disclosed in Kalshoven one would want to filter out the wavelengths from the light source when detecting fluorescence but one would use a filter that is between the sample and detector when filtering the light from the source when the bandwidth of the source does not coincide with the bandwidth of the fluorescence light. This prevents the much stronger illumination light from drowning out the fluorescence light in the detection and improves signal to noise ratio. 

Claim 11, Hayashi as modified by Kalshoven discloses the aforementioned. Further, Kalshoven discloses wherein the detector is connected to an evaluation unit configured to calculate a calibration using the signals of the detector (Column 2, lines 25-28).
	 
Regarding Claim 14, Hayashi discloses a plant sensor, comprising:
  at least one drive module (TR) having a frame, ground engaging element and a power source; 
a sensor device (10) positioned in a spaced relationship to the frame to analyze agricultural samples in the field, the spectrometer device comprising: 
a wave emitter  (26, 27, fig. 10); 
a wave transmitter (70, fig. 10) configured to direct the waves from the wave emitter in linewise waves to irradiate a surface of the sample; 
a detector (35, fig. 3) and a computing element (25, fig. 3);
Hayashi fails to explicitly disclose that the sensor device is a spectrometer, a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; and  a detector configured with a plurality of detection elements disposed in at least two dimensions, the detector configured to convert the waves arriving from the dispersive element to a signal a computer device in communication with the spectrometer system, the computing element using the output signals of the spectrometer system to generate a georeferenced recording of output signals of the spectrometer system;

a dispersive element (31, fig. 2) configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; and  
a detector (33) configured with a plurality of detection elements disposed in at least two dimensions (Columns 2 & 3, lines 65-67 & 1), the detector configured to convert the waves arriving from the dispersive element to a signal a computing element in communication with the spectrometry device;

Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi with the sensor device is a spectrometer, a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; and  a detector configured with a plurality of detection elements disposed in at least two dimensions, the detector configured to convert the waves arriving from the dispersive element to a signal a computer device in communication with the spectrometer system because a spectrometer is a sensitive and accurate way of measuring the composition and thus the state of samples and would lead to a more accurate picture of what state the growing conditions of the plants were in.
Hayashi as modified by Kalshoven still fails to explicitly disclose the computer device using the output signals of the spectrometer system to generate a georeferenced recording of output signals of the spectrometer system;

Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi as modified by Kalshoven with the computer device using the output signals of the spectrometer system to generate a georeferenced recording of output signals of the spectrometer system because georeferencing the data allows one to track changes over time to a particular spot of the field and this is useful for adjusting practices for optimal results in farming;
Hayashi as modified by Kalshoven still fails to explicitly disclose wherein the dispersive element and the detector are dimensioned to allow the detection elements of the detector to acquire at least one order of the dispersed waves exiting over a first order;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with wherein the dispersive element and the detector are dimensioned to allow the detection elements of the detector to acquire at least one order of the dispersed waves exiting over a first order because in a dispersive system which reads multiple wavelengths it would be common sense to allow the detection elements to acquire orders over the first order in order to read out a full spectra and acquire more complete data.
	Regarding Claim 15, Hayashi as modified by Kalshoven discloses the aforementioned. Further, Hayashi discloses a toolbar (FS, fig. 12A) attached to the 10) is attachable to any desired location (Paragraph 26) but fails to explicitly disclose the sensor attached to the toolbar;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi as modified by Kalshoven with wherein the spectrometer system is positioned on a toolbar connected to the frame of the drive module because the sensor is capable of being attached anywhere and in some situations it would be optimal to have the sensor in a position to be able to read both before and after fertilization settings.
Regarding Claim 16, Hayashi as modified by Kalshoven discloses the aforementioned but fails to explicitly disclose wherein the toolbar is a planter and the spectrometer system is positioned proximate a row unit of the planter;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with wherein the toolbar is a planter and the spectrometer system is positioned proximate a row unit of the planter because as previously shown the sensor is capable of being mounted anywhere on the tractor and it would be common sense to mount the sensor on any position that provided a good vantage of the sample. 
Claim 17, Hayashi as modified by Kalshoven discloses the aforementioned. Further, Hayashi discloses wherein the computer device uses the output signals of the spectrometer system to control an actuator associated with at least one of the drive module or the toolbar (Paragraph 27). Hayashi discloses using the sensor to adjust the rate of fertilizer.
	Regarding Claim 18, Hayashi as modified by Kalshoven discloses the aforementioned. Further, Hayashi discloses wherein the drive module is a tractor (TR, Paragraph 23).
Regarding Claims 19, Hayashi discloses a plant sensor, comprising: 
	a wave emitter (26, 27, fig. 10); 
a wave transmitter (70, fig. 10) configured to direct the waves from the wave emitter as a plurality of linewise waves (P1,P2) to irradiate surface points of the agricultural sample; and 
a detector (35, fig. 3) configured to convert the waves arriving from the sample to a signal;
Hayashi fails to explicitly disclose a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; a detector configured with a plurality of detection elements disposed in at least two dimensions; wherein the dispersive element is a grating; and an evaluation unit configured to calculate a calibration using the signals of the detector;
However, Kalshoven teaches a spectrometer for analyzing the reflectance of plants, soil, and water, comprising:  
31, Fig. 2) configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; 
a detector (33, fig. 2) configured with a plurality of detection elements disposed in at least two dimensions (Columns 2 & 3, lines 65-67 & 1); 
wherein the dispersive element is a grating (Column 3, lines 9-11);  and 
an evaluation unit configured to calculate a calibration using the signals of the detector (Column 2, lines 25-28)
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi with a dispersive element configured to receive waves arriving from the sample and deflect the arriving waves in at least two directions depending upon the wavelength of an arriving wave; a detector configured with a plurality of detection elements disposed in at least two dimensions; and wherein the dispersive element is a grating because a spectrometer is a sensitive and accurate way of measuring the composition and thus the state of samples and would lead to a more accurate picture of what state the growing conditions of the plants were in;
Hayashi as modified by Kalshoven still fails to explicitly disclose the computing element using the output signals of the spectrometer system to generate a georeferenced recording of output signals of the spectrometer system;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was made to modify Hayashi as modified by Kalshoven with the computing element 
Hayashi as modified by Kalshoven still fails to explicitly disclose wherein the dispersive element and the detector are dimensioned to allow the detection elements of the detector to acquire at least one order of the dispersed waves exiting over a first order;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with wherein the dispersive element and the detector are dimensioned to allow the detection elements of the detector to acquire at least one order of the dispersed waves exiting over a first order because in a dispersive system which reads multiple wavelengths it would be common sense to allow the detection elements to acquire orders over the first order in order to read out a full spectra and acquire more complete data;
Hayashi as modified by Kalshoven still fails to explicitly disclose wherein the evaluation unit is disposed in a first housing spatially separate from a second housing wherein the wave emitter, wave transmitter, dispersive element, and the detector are disposed, the first and second housings being connected by at least one of a mechanical or electrical connection and configured to separate upon a stress threshold;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with wherein the evaluation unit is disposed in a first housing spatially separate from a second housing wherein the wave emitter, wave transmitter, dispersive element, and the detector are disposed, the first and second housings being connected by at least one of a mechanical or electrical connection and configured to separate upon a stress threshold because the separation of the computation system from the optics reduces the noise the heat from the computation system can generate and allows for the replacement of one without having to replace the other thus repairs and upgrades are less costly.
Regarding Claim 21, Hayashi as modified by Kalshoven discloses the aforementioned. Further, Kalshoven teaches that the dispersive element can be a holographic optical element (Column 3, lines 8-11) which is the claimed holographic grating. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PGPub 2012/0298847) (Hayashi) in view of Kalshoven (US PAT 5,914,779) (Kalshoven) further in view of Eising (PGPub 2016/0349167) (Eising).
Regarding Claim 20, Hayashi as modified by Kalshoven discloses the aforementioned but fails to explicitly disclose a window proximate the agricultural sample, the waves to pass through the window to the agricultural sample, the window a least partially composed of sapphire glass; 
120, fig. 8) mounted proximate to the sample; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hayashi as modified by Kalshoven with a window proximate the agricultural sample, the waves to pass through the window to the agricultural sample, the window a least partially composed of sapphire glass because a window keeps contaminants out of the sensitive optics of a sensor and sapphire is a durable optically transmissive material  thus providing such a window improves the device be protecting it from errors in measurement caused by contamination while allowing the transmission of the light that allows the apparatus to operate. 
Allowable Subject Matter
Claims 12 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to Claim 12 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the evaluation unit calculates the calibration using spectra acquired by at least one of the plurality of detection elements along the second dimension that differ from the spectra that are acquired along the second dimension by at least one different detection element of the detector, in combination with the rest of the limitations of the claim. 
Claim 13 is allowable based upon its dependency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
April 9, 2021


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886